UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22221 Wells Fargo Multi-Strategy 100 Master Fund I, LLC (Exact name of registrant as specified in charter) c/o Wells Fargo Alternative Asset Management, LLC 333 Market Street, 29th Floor, MAC A0119-291 San Francisco, CA94105 (Address of principal executive Offices) (Zip code) Eileen Alden Wells Fargo Alternative Asset Management, LLC 333 Market Street, 29th Floor MAC A0119-291 San Francisco, CA 94105 (Name and address of agent for service) Registrant’s telephone number, including area code: (415) 371-4000 Date of fiscal year end: January 31 Date of reporting period: April 30, 2010 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. The Schedule of Investment is attached herewith. Wells Fargo Multi-Strategy 100 Master Fund I, LLC Schedule of Investments April 30, 2010 (Unaudited) (in U.S. dollars) Strategy Trusts Cost Fair Value Convertible Arbitrage - 4.9% HFR CA Lazard Rathmore Fund $ $ Distressed Securities - 13.2% HFR DS Feingold O'keeffe Fund HFR DS Opportunity Fund HFR DS Restoration Fund HFR EM Outrider Fund Equity Hedge - 25.0% HFR HE 360 Fund HFR HE Ajia Lighthorse China Growth Fund HFR HE Europe Performance Fund HFR HE Jade Fund HFR HE Soundpost Fund HFR HE Systematic Fund Event Driven - 13.6% HFR ED Courage Special Situations Fund HFR ED Global Fund HFR ED Select IV Fund Macro - 13.2% HFR Macro Augustus Global Rates Fund HFR Macro Galle Fund HFR Macro Seal Fund HFR MF Beach Fund Merger Arbitrage - 6.8% HFR MA Select Opportunity Fund HFR MA Shorewater Fund HFR MA Strategic Fund Relative Value - 23.3% HFR RVA Advent Global Opportunity Fund HFR RVA ARX Fund HFR RVA Harvest 1.25x Fund HFR RVA Kayne MLP 1.25x Fund HFR RVA Swank 1.25xFund HFR RVA Whitebox Fund Total Investments** (Cost - $127,528,534*) - 100.0% Other Assets Less Liabilities - 0.0% ) Net Assets - 100.0% $ Percentages shown are stated as a percentage of net assets as of April 30, 2010. * The cost and unrealized appreciation (depreciation) of investments as of April 30, 2010, as computed for federal income tax purposes, were as follows: Aggregate cost $ 126,381,835 Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation ** Non-income producing securities. Investments by Strategy (as a percentage of total investments) (unaudited) Equity Hedge % Relative Value Event Driven Distressed Securities Macro Merger Arbitrage Convertible Arbitrage % Fair Value Measurements The Master Fund measures fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The three levels of the fair value hierarchy are: • Level 1 – Unadjusted quoted prices for identical securities in an active market. Since valuations are based on quoted prices that are readily-accessible at the measurement date, valuation of these securities does not entail a significant degree of judgment. • Level 2 – Quoted prices in non-active markets for which all significant inputs are observable either directly or indirectly. Level 2 inputs may also include pricing models whose inputs are observable or derived principally from or corroborated by observable market data. • Level 3 – Prices or valuation techniques that require inputs that are both significant to the fair value and unobservable. Little if any market activity exists for Level 3 securities. When the inputs used to measure fair value fall within different levels of the hierarchy, the level within which the fair value measurement is categorized is based on the lowest level input that is significant to fair value. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.A summary of the inputs used to value the Master Fund's net assets as of April 30, 2010 is as follows: Description Total Fair Value at April 30, 2010 Level 1 Quoted Prices Level 2 Other Significant Observable Inputs Level 3 Significant Unobservable Inputs Convertible Arbitrage $ $
